Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 02/03/2021.  
Applicant has amended claims 1 and 10.  More specifically, independent claims 1 and 10 have been amended to include the allowable subject matter recited in claim 5 and claim 5 has been canceled.  No new matter has been introduced by the herein amendments.
Claims 16-20 have been allowed in the previous Non-final office action.
Claims 1-4 and 6-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a first input node of the first circuit is connected to a first node of the switch and a second node of the switch is connected to a second input node of the second circuit, wherein the first circuit and the second circuit are in a parallel arrangement, and wherein a first output node of the first circuit and a second output node of the second circuit are operatively connected”.
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a first input node of the first circuit is connected to a first node of a switch and a second node of the switch is connected to a second input node of the second circuit, wherein the first circuit and the second circuit are in a parallel arrangement, and 
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a capacitor located in a parallel arrangement with the switch; a Schmitt trigger connected between the second node and the capacitor; and a NOR gate comprising a first input connected to the first node and a second input connected to a first output of the Schmitt trigger, wherein based on a second output of the NOR gate determined to be a bit value of 1, the supply of the delay current and a supply of operation current are provided to the power regulator, and wherein based on the second output of the NOR gate determined to be the bit value of 0, the supply of the delay current is not supplied to the power regulator and the supply of operation current is provided to the power regulator”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 & 6-9, claims 2-4 & 6-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 11-15, claims 11-15 depend from claim 10, thus are also allowed for the same reasons provided above.     
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839